Pee Cueiam. The court below overruled appellant’s motion to dismiss the suit, and sustained a motion by appellee to dismiss the appeal from the justice of the peace. Both of these rulings are assigned for error by appellant. The bill of exceptions shows that the motion to dismiss the suit was founded upon an affidavit, which is not copied into the bill of exceptions, and is therefore no part of the record in this cause. Without the affidavit before us we can not say that the court erred in refusing to dismiss the suit. The grounds for dismissing the appeal are not disclosed by the bill of exceptions, and nothing appearing to the contrary, we must presume they were sufficient to justify the action of the court in dismissing the appeal: Casey v. Honey, 14 Ill. 45; Bulger v. Hoffman, 45 Ill. 352; Buettner v. Manufacturing Co. 90 Ill. 415. Judgment affirmed.